                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


United States of America                   )
                                           )
                                           )
     v.                                    ) No. 16 CV 8146
                                           ) (No. 12 CR 320)
                                           )
                                           )
Zenon Grzegorczyk,                         )
                                           )
             Defendant.                    )
                                           )

                       Memorandum Opinion and Order

    Zenon Grzegorczyk was charged with three counts of using a

facility of interstate commerce with intent that a murder be

committed, in violation of 18 U.S.C. § 1958(a), and one count of

possessing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to a written

agreement, petitioner pled guilty to one of the § 1958(a) counts

(Count    Three)    and   the   § 924(c)    count   (Count   Four),   and   the

government    agreed      to    dismiss    the   remaining    charges   after

sentencing. In his plea, petitioner admitted that he “knowingly

possessed a firearm...in furtherance of a crime of violence” as

charged in Count Three. Petitioner expressly waived his right to

appeal his conviction, agreeing that he “may only appeal the

validity of this plea of guilty and the sentence imposed.” I

imposed a sentence of 151 months of confinement on the first
offense and a consecutive 60 months on the second. Petitioner

appealed his sentence and the Seventh Circuit affirmed. U.S. v.

Grzegorczyk,   800   F.   3d   402    (7th   Cir.   2015).   Before    me   is

petitioner’s 28 U.S.C. § 2255 motion to vacate his sentence. The

motion is denied for the reasons explained below.

     Petitioner argues that his § 924(c)(1) conviction is invalid

because it depends on the “residual clause” of § 924(c)(3)(B),

which is constitutionally indistinguishable from the residual

clause the Supreme Court held unconstitutional in Johnson v. United

States, 135 S. Ct. 2551 (2015) (residual clause of sentencing

enhancements in the Armed Career Criminals Act void for vagueness).

Indeed, the Seventh Circuit so held in United States v. Cardena,

842 F.3d 959, 995–96 (7th Cir. 2016) (Johnson invalidates residual

clause   of   § 924(c)(3)(B)).       Accordingly,   had   petitioner    been

convicted after a jury trial, he might have had a leg to stand on

under § 2255. But that relief is unavailable to him because he

pled guilty to a crime of violence, thereby waiving his Johnson

challenge.1 United States v. Wheeler, 857 F.3d 742, 744 (7th Cir.

2017) (defendant who pled guilty to attempted Hobbs Act robbery

and a § 924(c)(1) offense waived argument that indictment did not


1 Although I stayed briefing on the petition at the government’s
request pending the Supreme Court’s decision in Sessions v. Dimaya,
138 S. Ct. 1204 (2018), which held the identically worded residual
clause of 18 U.S.C. § 16(b) unconstitutionally vague, Dimaya does
not disturb the ground on which I conclude that petitioner is
ineligible for relief.
                                       2
charge a “crime of violence,” regardless of the fact that Cardena

post-dated his guilty plea); Davila v. United States, 843 F.3d

729, 731-32 (7th Cir. 2016) (explaining that Brady v. United

States, 397 U.S. 742 (1970), and United States v. Broce, 488 U.S.

563 (1989), precluded defendant who pled guilty to Hobbs Act

conspiracy and a § 924 (c)(1) offense from relying on Johnson and

Cardena to upset his conviction). Citing the Seventh Circuit’s

unequivocal holdings of these cases—which it has reiterated in a

subsequent, non-precedential order, United States v. Starwalt, No

16-3505, 701 F. App’x 508 (7th Cir. Nov. 14, 2017)—several lower

courts have denied Johnson relief to defendants seeking to vacate

their   sentences   after   pleading   guilty   to   § 924(c)(1)   charges

predicated on crimes of violence. Mediate v. United States, 2018

WL 1366689, at *6 (S.D. Ind. Mar. 16, 2018); United States v.

Pullia, Nos. 16 C 6450, 16 C 6455, 16 C 7631, 2017 WL 5171218, at

*5-*6 (N.D. Ill. Nov. 8, 2017); Pena v. United States, No. 16 C

2239, 2017 WL 2588074, at *4 (C.D. Ill. Jun. 14, 2017); Ward v.

United States, 3:16-cv-4640RLM, 2017 WL 784238, at *4 (N.D. Ind.

Mar. 1, 2017); but see United States v. Adams, 2018 WL 3141829, at

*2 (N.D. Ill. Jun. 27, 2018) (vacating sentences of defendants who

pled guilty to Hobbs Act conspiracy and § 924(c)(1) offenses under

Johnson and Cardena, but without examining Wheeler or Davila, which

the government did not raise).



                                   3
     Because Davila and Wheeler are dispositive of petitioner’s

motion, I need not address the remaining arguments the parties

raise.

                                   ENTER ORDER:




                                   Elaine E. Bucklo
                                   United States District Judge
Dated: October 17, 2018




                               4
